      Case 1:13-cv-07060-CM-KHP Document 461 Filed 06/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
MARVIN PEARLSTEIN, Individually And       )
On Behalf of All Others Similarly Situated,
                                          )
                                          )
                                          )
                        Plaintiff,        )
                                          )
            vs.                           )   Case No. 1:13-CV-7060-CM-KHP
                                          )
                                          )
BLACKBERRY LIMITED (formerly known as     )
RESEARCH IN MOTION LIMITED),              )
THORSTEN HEINS, BRIAN BIDULKA,            )
and STEVE ZIPPERSTEIN,                    )
                                          )
                                          )
                        Defendants.       )
__________________________________________)

              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
             MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
      Case 1:13-cv-07060-CM-KHP Document 461 Filed 06/08/20 Page 2 of 4



         Lead Plaintiffs Todd Cox and Mary Dinzik (“Plaintiffs”) respectfully submit this

Memorandum of Law in Support of their Motion to For Leave to File Documents Under Seal,

filed pursuant Section 6 of the Electronic Case Filing Rules & Instructions for the Southern

District of New York (April 1, 2020 Edition). Plaintiffs seek an Order permitting them to

file the following documents under seal: (1) Plaintiffs’ Memorandum In Support of Plaintiffs’

Motion      for   Class    Certification,   Appointment     of    Class    Representatives,    and

Appointment of Class Counsel (the “Brief”); and (2) the Loss Causation and Damages Report of

Steven Feinstein, Ph.D., CPA, attached as Exhibit A to the Declaration of Kim E. Miller in

Support of Plaintiffs Motion for Class Certification, Appointment of Class Representatives, and

Appointment of Class Counsel (the “Feinstein Report”).

         The Feinstein Report contains references to documents (also cited in Plaintiffs’ Brief)

designated “Confidential” by Defendants pursuant to the June 18, 2018 Confidentiality

Agreement and Stipulated Protective Order (the “Protective Order”). See Dkt. No. 134. As Judge

Woods recently explained, the federal courts are “not a Star Chamber,” and there is a long-

established “general presumption in favor of access to judicial documents.” Delta Airlines, Inc.

v. Bombardier, Inc., No. 20-CV-3025-GHW, 2020 U.S. Dist. LEXIS 90800, at *2, *11

(S.D.N.Y. May 22, 2020). Accordingly, on June 3, 2020, Plaintiffs asked if Defendants would

consent to Plaintiffs filing the Feinstein Report publicly without redaction. Defendants responded

on June 4, 2020, that they needed more time to review the Feinstein Report, which was served on

May 29, 2020, and needed to confer with their client on the West Coast, but explained that if

Plaintiffs wished to file promptly, it would have to be under seal. In an attempt to avoid needless

motion practice, Plaintiffs waited four more days for Defendants’ position on this simple issue,
       Case 1:13-cv-07060-CM-KHP Document 461 Filed 06/08/20 Page 3 of 4



but Defendants did not respond. To prevent further delay, Plaintiffs have elected to move

forward in filing their motion for class certification.

       As a result, in order to comply with ¶ 22 of the Protective Order, Plaintiffs must file the

instant Motion and supportive Memorandum, even though Plaintiffs have no interest in

maintaining confidentiality of any part of the Feinstein Report or Memorandum. Moreover,

Plaintiffs do not believe that any of the thirteen documents referenced in the Feinstein Report

(two of which are also referenced in the brief) should continue to receive confidential treatment

at this juncture, nor do they believe that Defendants can meet their “heavy burden” to

demonstrate that confidential treatment is warranted. See KDH Consulting Group LLC v.

Iterative Capital Management L.P., et al., 20-CV-3274, at 1 (S.D.N.Y. Apr. 27, 2020)

(McMahon, C.J.) (“The right of public access to court documents is one of constitutional

dimension. Therefore a party seeking to file documents under seal has a heavy burden to

demonstrate that there is some reason why the public should not have full access to all publicly-

filed documents.”). These documents are all stale (more than five years old), do not involve

trade secrets or competitive information, and BlackBerry is no longer even in the mobile handset

business, which is the primary focus of this litigation.



DATED: June 8, 2020                                 Respectfully submitted,


                                                    KAHN SWICK & FOTI, LLC

                                                    /s/ Kim E. Miller
                                                    Kim E. Miller
                                                    J. Ryan Lopatka (admitted PHV)
                                                    250 Park Avenue, Suite 2040
                                                    New York, NY 10177
                                                    Telephone: (212) 696-3730
      Case 1:13-cv-07060-CM-KHP Document 461 Filed 06/08/20 Page 4 of 4



                                                   Facsimile: (504) 455-1498
                                                   Email: kim.miller@ksfcounsel.com
                                                   Email: j.lopatka@ksfcounsel.com

                                                   -and-

                                                   Lewis S. Kahn (admitted PHV)
                                                   Craig J. Geraci, Jr. (admitted PHV)
                                                   1100 Poydras St. Ste. 3200
                                                   New Orleans, LA 70163
                                                   Telephone: (504) 455-1400
                                                   Facsimile: (504) 455-1498
                                                   Email: lewis.kahn@ksfcounsel.com
                                                   Email: craig.geraci@ksfcounsel.com

                                                   Lead Counsel for Lead Plaintiffs and the Class
                                                   and Proposed Class Counsel

                                                   BROWER PIVEN
                                                    A Professional Corporation
                                                   David A.P. Brower
                                                   136 Madison Avenue, 5th Floor
                                                   New York, NY 10016
                                                   Telephone: (212) 501-9000
                                                   Facsimile: (212) 501-0300
                                                   Email: brower@browerpiven.com

                                                   Additional Counsel for Lead Plaintiffs and
                                                   Proposed Class Counsel
                                 CERTIFICATE OF SERVICE

       On June 8, 2020, the foregoing document was filed through the Court’s ECF system and

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF).


                                                     /s/ Kim E. Miller
                                                     Kim E. Miller
